DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of independent claims 1 and 18 is the inclusion of limitation(s) “ii) predict a plurality of self-attributes of the user based on the inputted profile of the user; iii) predict a plurality of preferred attributes based on the plurality of self- attributes of the user; determine the at least one match from the plurality of entities by comparing the predicted preferred attributes with the data corresponding to the plurality of entities”, which is not found in the cited prior art.  The closest possible prior art in this case is Boyd et al (US 2003/019588 A1), which teaches A method and system for single-action personalized recommendation and display of content via the Internet. The recommendation is given by a server system and received by a client system. The content itself has been previously recommended to the server system by the users of the client system. Client system recommendations to the server system are also invoked with a single-action. Recommended content is referred to by a URL. Users can rate content to the server system using a single-action. The server system performs recommendation calculations using user-specific information such as user preferences, demographic data, content rating history, and content-specific information. The content rating history of other users may also influence these calculations. Client systems display recommended content directly to the user in response to only a single-action.
Claims 2-17 depend from claim 1 and are allowable for the same reasons as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 5712724080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JARED M BIBBEE/Primary Examiner, Art Unit 2161